PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
DANA-FARBER CANCER INSTITUTE, INC. et al.
Application No. 16/028,662
Filed: 6 Jul 2018
Patent No. 11,136,410
Issued: 5 Oct 2021
:	REDETERMINATION OF
: 	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. GENU.P0032US.D1

This is a redetermination of the patent term adjustment in response to the “RESPONSE TO CORRECTED REQUEST FOR INFORMATION”, filed July 18, 2022.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On October 5, 2021, the instant application issued as Patent No. 11,136,410, with a patent term adjustment of 151 days.  The Office determined a patent term adjustment of 151 days based upon 241 days of “A” delay plus 91 days of “B” delay, reduced by 181 days of Applicant delay.  The instant application for patent term adjustment is timely filed within two months of the patent issue date.
  
Discussion

37 CFR 1.704(d)(1) states, in part (emphasis added):


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or
A review of the Information Disclosure Statement filed November 18, 2020 reveals that it did in fact contain a proper Rule 704(d) statement, and as such, the assessment of 50 days of Applicant delay for this IDS was improper.  However, a review of the Information Disclosure Statement filed on June 9, 2021 reveals that it did not contain a Rule 704(d) statement. Nevertheless, Applicant should not have been assessed 17 days of Applicant delay as calculated by the Office.
On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the IDS filed June 9, 2021 , the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 1 day, beginning on June 9, 2021 (the day after the date the Notice of Allowance was mailed) and ending on June 9, 2021 (the day the IDS was filed), not 17 days as calculated by the Office.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
241 + 91 + 0 – 0 – 115 = 217

Conclusion

Patentee is entitled to PTA of two hundred seventeen (217) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 241 + 91 + 0 – 0 – 115 = 217  days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred seventeen (217) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  







UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,136,410
		DATED            :  October 5, 2021
		INVENTOR(S) :  Kufe et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 151 days.

      Delete the phrase “by 151 days” and insert – by 217 days--